Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered April 23, 1991, convicting defendant, after jury trial, of manslaughter in the first degree, manslaughter in the second degree, and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 8 Vs to 25 years, 5 to 15 years, and 3 to 9 years, respectively, unanimously affirmed.
We reject defendant’s claim, raised for the first time on appeal, that he was denied effective assistance of counsel. The record indicates that trial counsel obtained, and represented defendant at, a pretrial suppression hearing, cross-examined the People’s eyewitnesses in an attempt to attack their credibility and reliability, presented and vigorously pursued a self-defense issue, and succeeded in obtaining defendant’s acquittal on the murder count. In these circumstances, it is clear that defendant received meaningful representation at trial (People v Baldi, 54 NY2d 137). Concur—Murphy, P. J., Milonas, Kupferman, Ross and Nardelli, JJ.